SECOND DIVISION
                                MILLER, P. J.,
                            HODGES and PIPKIN, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                     June 29, 2021



In the Court of Appeals of Georgia
 A21A0582, A21A0639. LANE DERMATOLOGY et al. v. SMITH
     et al; and vice versa.

      MILLER, Presiding Judge.

      After Laura Frances Smith left her employment with Lane Dermatology &

Dermatologic Surgery, LLC (“Lane Dermatology”), she became employed as a

physician’s assistant with Skin Cancer Specialists, PC (“SCS”). Lane Dermatology

brought the instant action against Smith and SCS, arguing that Smith’s employment

with SCS violated the restrictive covenants in her employment contract. In Case No.

A21A0582, Lane Dermatology seeks review of the trial court’s order denying its

motion for an interlocutory injunction to enforce the covenants. In Case No.

A21A0639, Smith cross-appeals from the trial court’s denial of her motion to dismiss

Lane Dermatology’s complaint under the anti-SLAPP statute (OCGA § 9-11-11.1).
After a thorough review of the record, we conclude that the trial court did not abuse

its discretion when it denied Lane Dermatology’s request for an interlocutory

injunction, and we conclude that Smith has not made a threshold showing that the

claims in this case arise from statements made “in connection with an issue of public

concern” so as to fall within the ambit of the anti-SLAPP statute. We therefore affirm

the trial court’s judgment in both cases.

      The record indicates that Smith was employed as a physician’s assistant with

Lane Dermatology in its Columbus, Georgia office from 2013 until September 2019.

As part of her employment contract, Smith agreed to various restrictive covenants,

including a non-compete covenant which provided as follows:

      For the purposes of this Section, the term “Territory” shall mean the
      geographic area located within 15 miles from the primary business
      office of Employer located at 1210 Brookstone Centre Parkway,
      Columbus, Georgia. For and in consideration of the amounts being
      paid by Employer to Employee hereunder, Employee agrees that upon
      termination of Employee’s employment, Employee will not provide
      services as a Physician’s Assistant within the Territory for a period
      of two years following the termination of this Agreement.

The agreement also contained a non-solicitation covenant, which provided:

      Employee agrees that, without Employer’s prior written consent,
      during the two year period commencing on the termination of
      Employee’s employment, Employee will not, on Employee’s own
      behalf or on behalf of any other individual or entity, solicit any patient

                                            2
      of Employer to see or obtain dermatology services from any provider
      other than Employer. This Section applies only to those patients to
      whom Employee provided medical services as a Physician’s Assistant
      during her employment with Employer.



      In September 2019, Smith resigned from her employment with Lane

Dermatology and left in good standing. Smith began working at a dermatology center

in Charleston, South Carolina, but she resigned on March 23, 2020, because she was

planning to return to Columbus. Around that time, Smith contacted Lane

Dermatology and was told that she could return to work for them. Smith also received

a message and phone call from Dr. Mark Chastain, who offered her a position at SCS.

      When Smith returned to Columbus on April 14, 2020, she was still considering

whether to work for Lane Dermatology or SCS. During this time, Lane Dermatology

reached out to its own patients about Smith’s return. Smith ultimately accepted the

offer to work for SCS at their Newnan, Georgia office, which was effective May 1,

2020, and she began working there on May 19, 2020. Smith promptly notified Lane

Dermatology that she was not accepting a position with them and was pursuing other

employment.




                                         3
      After Smith agreed to work for SCS, SCS ordered a new nameplate for its

Columbus office that listed Smith’s name as one of its providers. The nameplate

consists of the practice’s name “Skin Cancer Specialists, P.C. & Aesthetic Center”

in large letters and then lists, in smaller letters, the names of its doctors and other

medical providers, including Smith. The sign lists all the providers that work for SCS,

including those that only work in the Newnan office. SCS and its sign are located

along the same road as Lane Dermatology’s office such that “patients will . . . [drive]

right past this sign on the way to [Lane Dermatology].”

      On May 20, 2020, Lane Dermatology brought this lawsuit, alleging that Smith

violated her non-compete and non-solicitation covenants and seeking declaratory and

injunctive relief.1 Lane Dermatology also sought a temporary restraining order and

interlocutory injunction to prevent Smith from continuing to violate the restrictive

covenants and to remove the nameplate showing that Smith is an employee of SCS.

In response, Smith filed a motion to strike Lane Dermatology’s claims under the anti-

SLAPP statute because the claims were based on the exercise of speech by displaying

the nameplate.



      1
          Lane Dermatology also brought a claim against SCS for tortious interference.

                                           4
      Following a four-day evidentiary hearing, the trial court denied the motion for

a preliminary injunction and denied Smith’s motion to dismiss. The trial court first

concluded that Lane Dermatology failed to produce evidence that Smith had violated

either of the two restrictive covenants. The trial court held that there was no evidence

that Smith was working as a physician’s assistant within the restricted area and that

Smith did not “provide services” in Columbus simply because her name was on

SCS’s nameplate. The trial court also found that Lane Dermatology did not provide

evidence that Smith violated the non-solicitation provision because (1) the evidence

showed that Smith only solicited patients to see her at Lane Dermatology, not SCS;

(2) any communications by the patients to Smith regarding SCS were initiated by the

patients; and (3) merely having Smith’s name on the nameplate did not constitute the

solicitation of patients. The trial court further concluded that Lane Dermatology had

not shown that it had incurred any financial injury or lost any patients due to Smith

or SCS and that the balance of harms and the public interest both weighed against

granting an injunction. The trial court finally concluded that Lane Dermatology’s

claims regarding the nameplate with Smith’s name did not invoke a constitutional

denial of free speech as to matters of public interest or significance so as to come

within the ambit of the anti-SLAPP statute. Lane Dermatology now appeals from the

                                           5
denial of its request for an injunction, and Smith cross-appeals from the denial of her

motion to dismiss.

                                 Case No. A21A0582

      1. Lane Dermatology primarily argues that, for various reasons, the trial court

erred in denying its request for injunctive relief because it established that Smith

breached the restrictive covenants and that it had suffered (and would continue to

suffer) actual loss of patients because of those breaches. We address each of Lane

Dermatology’s arguments in turn and conclude that the trial court did not abuse its

discretion in denying an interlocutory injunction to enforce the covenants.

      In deciding whether to issue an interlocutory injunction, the trial court
      should consider whether: (1) there is a substantial threat that the moving
      party will suffer irreparable injury if the injunction is not granted; (2) the
      threatened injury to the moving party outweighs the threatened harm that
      the injunction may do to the party being enjoined; (3) there is a
      substantial likelihood that the moving party will prevail on the merits of
      [the] claims at trial; and (4) granting the interlocutory injunction will not
      disserve the public interest. Although an interlocutory injunction is an
      extraordinary remedy, and the power to grant it must be prudently and
      cautiously exercised, the trial court is vested with broad discretion in
      making that decision. We will not reverse the trial court’s decision to
      grant or deny an interlocutory injunction unless the trial court made an
      error of law that contributed to the decision, there was no evidence on


                                            6
      an element essential to relief, or the court manifestly abused its
      discretion.


(Citation omitted.) Western Sky Financial, LLC v. State ex rel. Olens, 300 Ga. 340,

352 (2) (b) (793 SE2d 357) (2016). The Supreme Court of Georgia “has declared that

the first factor is the most important one, given that the main purpose of an

interlocutory injunction is to preserve the status quo temporarily to allow the parties

and the court time to try the case in an orderly manner.” Id. at 354 (2) (b). “[W]here

the trial court, in ruling on an interlocutory injunction, makes findings of fact based

upon conflicting evidence, this court will not disturb the ruling as an abuse of

discretion unless the denial or granting of the injunction was based on an erroneous

interpretation of the law.” (Citation omitted.) Westpark Walk Owners, LLC v. Stewart

Holdings, LLC, 288 Ga. App. 633, 635 (655 SE2d 254) (2007).

      (a) Lane Dermatology first argues that it provided evidence showing that Smith

was soliciting its patients to work with her at SCS. Lane Dermatology points in

particular to the evidence that Smith was communicating with Lane Dermatology’s

patients prior to her employment with SCS. We disagree.

      Here, the non-solicitation provision prohibits Smith from “solicit[ing] any

patient of [Lane Dermatology] to seek or obtain dermatology services from any

                                          7
provider other than [Lane Dermatology].” Lane Dermatology points to text messages

between Smith and Lane Dermatology’s administrator and between Smith and many

of Lane Dermatology’s patients, but those messages, crucially, involved discussions

about patients receiving services from Smith at Lane Dermatology, not at SCS. Thus,

those communications did not violate the non-solicitation provision. Lane

Dermatology offers speculation that Smith and SCS used those communications to

later lure their customers to SCS, but Lane Dermatology admitted at the hearing that

Smith’s decision to join SCS was a last-minute change of mind by Smith.

      Additionally, Smith’s communications with some of Lane Dermatology’s

patients who reached out to her after she accepted employment at SCS did not violate

the non-solicitation provision. During these communications, Smith merely informed

those patients where she was presently working and that she would not be returning

to work at Lane Dermatology . We have interpreted the term “solicit” to involve a

“personal petition and importunity addressed to a particular individual to do some

particular thing,” that is, the employee must make some “affirmative action” to reach

out to customers. Akron Pest Control v. Radar Exterminating Co., 216 Ga. App. 495,

497 (1) (455 SE2d 601) (1995); see also Murphree v. Yancey Bros. Co., 311 Ga. App.

744, 748-749 (1) (716 SE2d 824) (2011) (non-solicitation provision prohibiting

                                         8
former employee from “directly or indirectly soliciting, diverting, or taking away (or

attempting to do so)” the former employer’s customers only prohibited the former

employee from “initiating affirmative action to compete with [his former employer]

by contacting former customers”). Therefore, Lane Dermatology did not produce any

direct evidence that Smith affirmatively reached out to any of its patients to solicit

them to come to SCS or away from Lane Dermatology and thus this argument is

without merit. See Westpark Walk Owners, LLC, supra, 288 Ga. App. at 635.

      (b) Lane Dermatology further argues that the trial court erred in concluding that

Smith did not breach the non-compete covenant because she was “providing services

as a Physician’s Assistant” within 15 miles of Lane Dermatology’s office by

displaying her name on SCS’s Columbus nameplate. We are compelled to disagree.

      First, the covenant in the contract provides that Smith cannot “provide services

as a Physician’s Assistant” within 15 miles of Lane Dermatology’s Columbus office.

The parties do not dispute that SCS’s office in Newnan is outside of the 15-mile

restricted territory as specified in the covenant and that Smith only works at SCS’s

Newnan office, not its Columbus office.

      Second, as noted below in Division (1) (d), the trial court was entitled to

conclude that Smith does not have the authority to remove the sign, and so any

                                          9
injunctive relief against her to remove the sign would be of no effect. Thus, regardless

of whether Smith was “providing services as a Physician’s Assistant” through SCS’s

sign, the trial court did not abuse its discretion in denying a preliminary injunction

based on Lane Dermatology’s non-compete claim.

      (c) Lane Dermatology also argues that it provided evidence that it has already

lost patients to Smith and SCS, thereby establishing that it was suffering irreparable

harm. At the hearing, Lane Dermatology admitted that it was unaware of a single

patient switching to SCS and that it could not prove that it had suffered any financial

injury. After the hearing, however, Lane Dermatology filed an affidavit from its office

administrator, Renee Blanton. In the affidavit, Blanton stated that Lane Dermatology

had received requests from SCS for files of patients who had seen Smith while she

worked at Lane Dermatology. Blanton also stated that she had reviewed the files of

patients who had been scheduled to see Smith upon her return to Lane Dermatology

in May 2020, and that her review “[lead her] to believe that some of these patients

may be going to see Smith at Defendant SCS.” Although these facts are certainly

suggestive, none of this evidence definitively shows that any of Lane Dermatology’s

patients are leaving because of Smith’s actions. “Courts of equity will not exercise

the power of injunctive relief to allay mere apprehensions of injury, but only where

                                          10
the injury is imminent and irreparable and there is no adequate remedy at law.”

(Citation and punctuation omitted.) Lue v. Eady, 297 Ga. 321, 329 (2) (c) (773 SE2d

679) (2015). Accordingly, we conclude that the trial court did not abuse its discretion

in concluding that Lane Dermatology failed to show that it was in danger of imminent

harm.

        (d) Lane Dermatology argues that the trial court made a factual error as to

whether Smith had control over the nameplate and whether the trial court could order

its removal. It argues that the trial court erred by not treating SCS as Smith’s “agent,”

thereby attributing SCS’s action in displaying the nameplate to Smith because she

subsequently ratified SCS’s conduct. Again we disagree.

        Here, Smith testified that she was not aware that her name would be put on the

sign and that she was not involved in ordering the nameplate. Although Dr. Chastain

testified that he would have removed the nameplate if Smith had asked him, he also

testified that Smith herself did not have the authority to remove her name from the

nameplate. Therefore, the trial court was authorized to resolve this factual dispute

against Lane Dermatology and conclude that Smith did not have the authority to

remove the nameplate. See Westpark Walk Owners, LLC, supra, 288 Ga. App. at 635.



                                           11
      As for Lane Dermatology’s agency argument, “[t]he relation of principal and

agent arises wherever one person, expressly or by implication, authorizes another to

act for [her] or subsequently ratifies the acts of another in [her] behalf.” (Emphasis

supplied.) OCGA § 10-6-1; Ellis v. Fuller, 282 Ga. App. 307, 309 (1) (638 SE2d 433)

(2006). Lane Dermatology has not presented evidence that SCS changed its

nameplate on Smith’s behalf, as opposed to on its own behalf. “The doctrine of

ratification is not applicable against a person as to an act of one who did not assume

to act in [her] name or under authority from [her].” Smith v. Pope, 100 Ga. App. 369,

370 (6) (111 SE2d 155) (1959).

      (e) Finally, to the extent that Lane Dermatology argues that the trial court was

entitled to issue an injunction against SCS to remove the nameplate based on its

tortious interference claim, we note that it appears that this issue has not yet been

addressed below. The trial court’s order, and the entire hearing below, solely

concerned whether Lane Dermatology was entitled to an injunction to prevent Smith

from further violating her restrictive covenants. In its order, the trial court made clear

that the tortious interference claim against SCS was not fully addressed at the hearing.

“[A]n appellate court is, among other things, a court for the correction of errors of

law. An error of law has as its basis a specific ruling made by the trial court. There

                                           12
having been no rulings by the trial court on the [issue] raised on appeal, there are no

rulings to review for legal error.” (Citations and punctuation omitted.) City of

Gainesville v. Dodd, 275 Ga. 834, 837 (573 SE2d 369) (2002). Because the trial court

has not yet addressed whether Lane Dermatology is entitled to an injunction against

SCS, we decline to review this argument.

      For all these reasons, we conclude that the trial court did not abuse its

discretion when it denied Lane Dermatology’s motion for a preliminary injunction.

                                 Case No. A21A0639

      2. In Smith’s cross-appeal, she argues that the trial court erred when it denied

her motion to strike Lane Dermatology’s complaint under the anti-SLAPP statute. We

conclude that the trial court correctly found that the issues in this case, to the extent

they involve protected conduct, do not rise to the level of an “issue of public concern”

that would trigger the anti-SLAPP requirements.

      “We review an order granting or denying an anti-SLAPP motion de novo.”

(Citation omitted.) Dellinger-Allen v. O’Brien, 355 Ga. App. 811, 815 (1) (a) (846

SE2d 124) (2020).

      [T]he analysis of an anti-SLAPP motion involves two steps. First, the
      court must decide whether the party filing the anti-SLAPP motion


                                           13
      (usually, the defendant) has made a threshold showing that the
      challenged claim is one ‘arising from’ protected activity. If a court
      concludes that this threshold showing has been made, it must proceed
      to the second step of the analysis and decide whether the plaintiff has
      established that there is a probability that the plaintiff will prevail on the
      claim.


(Citations omitted.) Id. at 814 (1) (a).

      As we have previously articulated, a SLAPP is “a lawsuit intended to silence

and intimidate critics or opponents by overwhelming them with the cost of a legal

defense until they abandon that criticism or opposition.” Rogers v. Dupree, 340 Ga.

App. 811, 814 (2) (799 SE2d 1) (2017). SLAPPs are “meritless lawsuits brought not

to vindicate legally cognizable rights, but instead to deter or punish the exercise of

constitutional rights of petition and free speech by tying up their target’s resources

and driving up the costs of litigation.” Wilkes & McHugh, P.A. v. LTC Consulting,

L.P., 306 Ga. 252, 257 (2) (830 SE2d 119) (2019). According to the General

Assembly, Georgia’s anti-SLAPP statute was enacted to

      encourage participation by the citizens of Georgia in matters of public
      significance and public interest through the exercise of their
      constitutional rights of petition and freedom of speech. The General
      Assembly of Georgia further finds and declares that the valid exercise


                                           14
      of the constitutional rights of petition and freedom of speech should not
      be chilled through abuse of the judicial process.


OCGA § 9-11-11.1 (a). To advance this goal, the anti-SLAPP statute covers

      any claim for relief against a person or entity arising from any act of
      such person or entity which could reasonably be construed as an act in
      furtherance of the person’s or entity’s right of petition or free speech
      under the Constitution of the United States or the Constitution of the
      State of Georgia in connection with an issue of public interest or
      concern[.]


OCGA § 9-11-11.1 (b) (1). OCGA § 9-11-11.1 (c) further defines the coverage of the

anti-SLAPP statute and provides:

      [T]he term “act in furtherance of the person’s or entity’s right of petition
      or free speech under the Constitution of the United States or the
      Constitution of the State of Georgia in connection with an issue of
      public interest or concern” shall include:


      ...


      (3) Any written or oral statement or writing or petition made in a place
      open to the public or a public forum in connection with an issue of
      public interest or concern[.]




                                          15
“A defendant meets her burden [of showing that the challenged claim “arose from”

protected activity] by demonstrating that the act underlying the challenged claim

‘could reasonably be construed as’ fitting within one of the categories spelled out in

OCGA § 9-11-11.1 (c).” (Citation omitted.) Dellinger-Allen, supra, 355 Ga. App. at

815 (1) (b).

      When determining whether an issue is an “issue of public concern,” the courts

of California2 have considered “whether the subject of the speech or activity was a

person or entity in the public eye or could affect large numbers of people beyond the

direct participants; and whether the activity occurred in the context of an ongoing

controversy, dispute or discussion, or affected a community in a manner similar to

that of a governmental entity.” (Citations and punctuation omitted.) FilmOn.com Inc.

v. DoubleVerify Inc., 7 Cal. 5th 133, 145-146 (II) (A) (439 P3d 1156) (2019). When

determining whether challenged speech was made “in connection” with such an issue

of public concern, California courts generally follow a two-step analysis. “First,

[they] ask what public issue or issue of public interest the speech in question

      2
       “In 2016, the General Assembly revised OCGA § 9-11-11.1 to substantially
track California’s anti-SLAPP procedure[.] . . . Thus, in interpreting our new OCGA
§ 9-11-11.1, we may look to California case law . . . for guidance, especially
decisions . . . that employ the same kind of statutory analysis that we generally use.”
Wilkes & McHugh, P.A., supra, 306 Ga. at 257-258 (2).

                                          16
implicates—a question [they] answer by looking to the content of the speech. Second,

[they] ask what functional relationship exists between the speech and the public

conversation about some matter of public interest.” (Punctuation omitted.) Id. at 149-

150 (III) (A). “[I]t is not enough that the statement refer to a subject of widespread

public interest; the statement must in some manner itself contribute to the public

debate.” (Citation omitted.) Id. at 150 (III) (A).

      Viewed under this rubric, we agree with the trial court that SCS’s nameplate

listing Smith as a provider was not a statement made “in connection with an issue of

public interest or concern” under OCGA § 9-11-11.1 (c) (3). Although Smith is

apparently a well-regarded physician’s assistant among her patients, there is no

evidence that she is an individual that is particularly within the public eye or the

subject of an ongoing media campaign. Crucially, Lane Dermatology has not

presented any evidence that SCS’s nameplate, or the issue of Smith’s employment

generally, affects more than the parties and a small group of the parties’ customers.

See, e.g., Rivero v. American Federation of State, County, and Municipal Employees,

AFL-CIO, 105 Cal. App. 4th 913, 924-930 (III) (B) (2003) (public statements alleging

a supervisor mistreated employees and committed various crimes did not rise to a

“matter of public interest” since the statements only involved the parties and eight

                                          17
other employees). Compare Rosser v. Clyatt, 348 Ga. App. 40, 44 (2) (b) (821 SE2d

140) (2018) (statements concerning elections for the board of directors of Grady

EMC were made in connection with an issue of public concern because the elections

had become a topic of considerable public debate due to Grady’s status as a major

employer in the community and because the elections would affect thousands of

members and employees) (physical precedent only). Additionally, the sign was made

simply to provide information about Smith’s employment status; it was not created

to “encourage participation” in any particular debate about her status. See Du Charme

v. Intl. Brotherhood of Electrical Workers, 110 Cal. App. 4th 107, 118-119 (III) (B)

(2003) (statement on an organization’s website that an officer had been removed for

financial mismanagement was not made in connection with an issue of public concern

when the statement was only made to a limited, specific group and was not connected

to any discussion, debate, or controversy on the topic). We therefore conclude that the

issue of Smith’s name on SCS’s nameplate, in and of itself, was not an issue of public

interest or concern.

      Smith argues that the nameplate and the information therein was connected to

a broader public issue of ensuring that customers receive correct information about

their medical providers, which, she argues, is a substantial issue of public concern.

                                          18
Smith has not shown, however, how the specific issue of having Smith’s name on

SCS’s nameplate was made “in connection with” a broader public debate about

medical information beyond the customers of Lane Dermatology and SCS. See All

One God Faith, Inc. v. Organic & Sustainable Indus. Standards, Inc., 183 Cal. App.

4th 1186, 1203–1205 (II) (B) (1) (2010) (finding that statements concerning whether

a trade association’s “Organic Seal” was misleading did not contribute to a broader

public debate on the meaning of the term “organic” but was only speech concerning

the contents and qualities of a specific product); Dyer v. Childress, 147 Cal. App. 4th

1273, 1280 (3) (2007) (claims concerning the alleged misuse of a private person’s

character in a movie were not connected to any topics of widespread public interest

addressed in the movie and did not go “beyond the parochial particulars” of the case);

Consumer Justice Center v. Trimedica Intl., Inc., 107 Cal. App. 4th 595, 601-602 (II)

(C) (2003) (advertising claim about pills promising breast enlargement was not about

“herbal supplements in general” but “the specific properties and efficacy of a

particular product” and therefore did not invoke a public issue or an issue of public

interest). In addition, the sign stating that Smith works for SCS does not particularly

relate to any broader public concern about the accuracy of medical information or the

efficacy of medical treatments generally. Compare Wilbanks v. Wolk, 121 Cal. App.

                                          19
4th 883, 898-900 (III) (B) (2004) (person’s statements to the public about a

company’s bad practices were made in connection with an issue of public concern

because the statements were not simply an informational report of a company’s

practices but were made to warn the public). Smith has thus failed to show that this

case involves speech made “in connection with” an issue of public interest or

concern, and so the trial court correctly denied her motion to strike under the anti-

SLAPP statute.

      Therefore, for the reasons stated above, we affirm the trial court’s denial of

Lane Dermatology’s motion for an interlocutory injunction, and we affirm the trial

court’s denial of Smith’s motion to dismiss under the anti-SLAPP statute.

      Judgment affirmed in Case No. A21A0582. Judgment affirmed in Case No.

A21A0639. Hodges and Pipkin, JJ., concur.




                                         20